In re Vergara, Nora McKechnie; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Jefferson, 24th Judicial District Court Div. O, No. 549-536; to the Court of Appeal, Fifth Circuit, No. 00-C-907
Granted. The judgment of the trial court denying plaintiffs request for pauper status is reversed. Plaintiffs request is granted, and the case is remanded to the trial court for further proceedings. See La. CodeCiv.P. art. 5181; Benjamin v. National Super Markets, Inc. 351 So.2d 138, 140-141 (La.1977).
JOHNSON, J., not on panel.